              Case 2:20-cv-00738-TSZ Document 19-1 Filed 06/26/20 Page 1 of 4




 1                                                                       The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                          NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                          [REVISED PROPOSED]
19           v.                                             ORDER GRANTING PLAINTIFF’S
20                                                          MOTION FOR LEAVE TO SERVE
21   DOES 1-20, d/b/a, ANXCHIP.COM,                         PROCESS BY ALTERNATIVE MEANS
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30          This matter came before the Court on Plaintiff’s Motion for Leave to Serve Process by
31
32   Alternative Means. The Court, having considered Plaintiff’s submissions, and for good cause
33
34   shown, now orders as follows: Plaintiff’s Motion is GRANTED. Pursuant to Fed. R. Civ. P.
35
36   4(f)(3), Plaintiff shall serve Defendants by sending the Summons and Complaint via email to the
37
38   addresses identified in Attachment A hereto. Plaintiff shall file a declaration attesting to service
39
40   via email having been completed within one week of this Order.
41
42   Dated: ________________________
43                                                         Honorable Thomas S. Zilly
44                                                         United States District Judge
45


     PROPOSED ORDER - 1                                               G O R DO N     600 University Street
     No. 2:20-cv-00738                                                  T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
              Case 2:20-cv-00738-TSZ Document 19-1 Filed 06/26/20 Page 2 of 4




 1
 2   Presented by:                           Presented by:
 3
 4   GORDON TILDEN THOMAS &                  JENNER & BLOCK LLP
 5   CORDELL LLP
 6
 7     /s/ Michael Rosenberger                 /s/ Alison I. Stein
 8   Michael Brown, WSBA #45618              Alison I. Stein (Pro Hac Vice)
 9   Michael Rosenberger, WSBA #17730        Cayman C. Mitchell (Pro Hac Vice)*
10   One Union Square                        919 Third Avenue
11   600 University Street, Suite 2915       38th Floor
12   Seattle, WA 98101                       New York, NY 10022
13   Telephone: 206.467.6477                 Telephone: 212.891.1600
14   mrosenberger@gordontilden.com           Facsimile: 212.891.1699
15   mbrown@gordontilden.com                 astein@jenner.com
16                                           cmitchell@jenner.com
17
18                                           Christopher S. Lindsay (Pro Hac Vice)
19                                           633 West 5th Street
20                                           Suite 3600
21                                           Los Angeles, CA 90071
22                                           Tel: (213) 239-5100
23                                           clindsay@jenner.com
24
25                                           Attorneys for Plaintiff Nintendo of America Inc.
26
27                                           *Admitted only in Massachusetts, not admitted in
28                                           New York. Practicing under the supervision of
29                                           the partnership of Jenner & Block LLP
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     PROPOSED ORDER - 2                                      G O R DO N     600 University Street
     No. 2:20-cv-00738                                         T IL DE N    Suite 2915
                                                              THOMAS        Seattle, WA 98101
                                                             C O R DE L L   206.467.6477
             Case 2:20-cv-00738-TSZ Document 19-1 Filed 06/26/20 Page 3 of 4




 1                                   ATTACHMENT A
 2
 3    Defendant             Associated Email Addresses
 4    Anxchip.com              • sales@anxchip.com
 5    (now Lowbr.com)          • pw-eef7316e3dab65ef3bf48d017150bd81@privacyguardian.org
 6                             • 9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
 7                             • abuse@cloudflare.com
 8                             • abuse@namecheap.com
 9                             • support@mail.whoisguard.com
10
11    Axiogame.com             •   sales@axiogame.com
12                             •   service@wintopay.com
13                             •   1603813102@qq.com
14                             •   contact@privacyprotect.org
15                             •   abuse-contact@publicdomainregistry.com
16
17    Flashcarda.com           •   admin@flashcarda.com
18    (now Materpl.com)        •   9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
19                             •   abuse@cloudflare.com
20                             •   abuse@namecheap.com
21                             •   support@mail.whoisguard.com
22
      Mod3dscards.com          •   admin@mod3dscard.com
23
      (now Brujoon.com)        •   yellanna@yahoo.com
24
                               •   pw-9858d211ecf65d5b74c4d6d1d29acc7c@privacyguardian.org
25
                               •   dabdd50dcc9c47c2976c659c23741615.protect@whoisguard.com
26
                               •   abuse@cloudflare.com
27
                               •   abuse@namecheap.com
28                             •   support@mail.whoisguard.com
29
30    Nx-card.com              •   admin@nx-card.com
31    (now Agresu.com)         •   12508e0218f046f787f411e2a92c8ddc.protect@whoisguard.com
32                             •   abuse@cloudflare.com
33                             •   abuse@namecheap.com
34                             •   support@mail.whoisguard.com
35
36    Sxflashcard.com          •   spielking@outlook.com
37                             •   qiumin2019@yeah.net
38                             •   sxflashcard@163.com
39                             •   sxflashcard.com@domainsbyproxy.com
40                             •   abuse@godaddy.com
41
42    Txswitch.com             •   noreply@notice.mailzh.com
43                             •   teamxecutersx@163.com
44                             •   txswitch.com@domainsbyproxy.com
45                             •   abuse@godaddy.com


     PROPOSED ORDER - 3                                      G O R DO N     600 University Street
     No. 2:20-cv-00738                                         T IL DE N    Suite 2915
                                                              THOMAS        Seattle, WA 98101
                                                             C O R DE L L   206.467.6477
             Case 2:20-cv-00738-TSZ Document 19-1 Filed 06/26/20 Page 4 of 4




 1    Usachipss.com            •   admin@usachipss.com
 2    (now Nerged.com)         •   pw-4a6563c6dcb030493c219c6c14125e65@privacyguardian.org
 3                             •   3dc9efc662604c7fa57e2936b15909ed.protect@whoisguard.com
 4                             •   abuse@cloudflare.com
 5                             •   abuse@namecheap.com
 6                             •   support@mail.whoisguard.com
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     PROPOSED ORDER - 4                                    G O R DO N     600 University Street
     No. 2:20-cv-00738                                       T IL DE N    Suite 2915
                                                            THOMAS        Seattle, WA 98101
                                                           C O R DE L L   206.467.6477
